Exhibit 10.1
 
 EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT, entered into October 25, 2017, by and between Rego
Payment Architectures, Inc., a Delaware corporation (the “Company”) and David
Knight (the “Employee”).
 
WITNESSETH:
 
WHEREAS, the Company wishes to employ the Employee as President, Chief Executive
Officer, Board Director and Chairman of the Board of the Company and the
Employee is willing to serve the Company in such capacity.
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the parties hereto agree as follows:
 

Section 1.
Employment

 
The Company will employ the Employee, and the Employee will perform services for
the Company and its subsidiaries, on the terms and conditions set forth in this
Agreement.
 

Section 2.
Duties

 
The Employee will serve the Company as its President, Chief Executive Officer,
Board Director and Chairman of the Board.  The Employee will have such duties
and responsibilities as are assigned to him by the Board of Directors of the
Company commensurate with the Employee’s position, including responsibility for
all strategic and operational matters relating to the Company and its
subsidiaries, subject to the direction of the Board of Directors.  The Employee
will perform his duties hereunder faithfully and to the best of his abilities
and in furtherance of the business of the Company and its subsidiaries, and will
devote his full business time, energy, attention and skill to the business of
the Company and its subsidiaries and to the promotion of its interests, except
as otherwise agreed by the Company.
 

Section 3.
Term

 
This Agreement shall have an initial term of two years, beginning as of the
Employee’s first day of work, October 25, 2017 (the “Effective Date”).  It shall
renew for successive one-year periods unless either party gives notice of 
intent to not renew this Agreement at least 60 days prior to the renewal date. 
Notwithstanding the foregoing Section 3, this Agreement and the Employee’s
employment hereunder shall be “at will” and is terminable at any time by either
party, without further economic obligation beyond the termination date except as
required by law.
 

--------------------------------------------------------------------------------

 

Section 4.
Salary

 
The Employee will receive as compensation for his duties and obligations to the
Company pursuant to this Agreement during its effectiveness a base salary at the
annual rate of (i) Three Hundred Thousand Dollars ($300,000) during the first
year after the Effective Date,
 
(ii) A minimum of Three Hundred Fifty Thousand ($350,000) during the second year
after the Effective Date, and   It is agreed between the parties that the
Company will review the base annual salary annually and, in light of such
review, may (but will not be obligated to), in the discretion of the Board of
Directors of the Company or any Compensation Committee thereof, increase such
applicable annual base salary taking into account any change in the Employee’s
responsibilities, increases in the cost of living, performance by the Employee,
and other pertinent factors.  Bonus
 
The Employee will be eligible for an annual bonus in the form of cash or Company
common stock as determined at the sole discretion of the Board of Directors of
the Company or any Compensation Committee thereof.
 
Annual bonuses payable hereunder shall be calculated after the close of the end
of the calendar year, and thereafter paid in a single lump sum by no later than
the 15th day of the third month following the end of the calendar year in which
the right to the bonus is no longer subject to a substantial risk of forfeiture
(as defined for purposes of Internal Revenue Code Section 409A, including
Treasury Regulations Section 1.409A-1(d)).
 

Section 5.
Equity Compensation

 
(a)          Options.  As of the Effective Date or promptly thereafter following
approval of the Board of Directors of the Company, the Employee will be granted
non-statutory stock options to acquire 3,000,000 shares of the common stock of
the Company at an exercise price of $0.90 per share (or if greater, the fair
market value of such stock on the grant date).  The options will vest in three
equal annual installments over a three (3) year period that begins on the
Effective Date (i.e. on the first, second and third anniversaries of the
Effective Date) provided the Employee is then still employed by the Company. 
The grant of options will be memorialized in, and the options subject to, a
separate option agreement to be entered into between the Employee and Company in
accordance with the existing equity incentive plans of the Company. Additionally
Mr. Knight will receive a half of a point (-1/2%) in cash for every $100 Million
over the sale price of $300 Million for the company.
 
(b)          Restricted Stock.  As of the Effective Date or promptly thereafter
following approval of the Board of Directors of the Company, the Employee will
be granted 650,000 shares of the common stock of the Company, subject to certain
restrictions.  The restricted shares will vest in the following manner:  (i)
400,000 shares shall vest immediately upon grant and (ii) 250,000 shares shall
vest on the first anniversary of the Effective Date provided the Employee is
then still employed by the Company.  The grant of the restricted shares will be
memorialized in, and the restricted shares subject to, a separate restricted
stock award agreement to be entered into between the Employee and Company in
accordance with the existing equity incentive plans of the Company. All shares
accelerate with a sale of the company.
 
2

--------------------------------------------------------------------------------

 
(c)         Additional Compensation: As of the effective date the employee has
the right to receive an additional 5% for all monies raised for the operation of
the company up to $3,500,000.
 


 

Section 6.
Employee Benefits

 
Subject to any applicable probationary or similar periods, during the period of
his employment with the Company, the Employee will be entitled to participate in
all employee benefit programs of the Company applicable to senior officers of
the Company, as such programs may be in effect from time to time.  Subject to
any applicable probationary or similar periods, during his period of employment
with the Company, the Employee will also be entitled to participate in all
retirement programs of the Company for which current employees are eligible, as
such programs may be in effect from time to time (including the Company’s 401(k)
plan).
 

Section 7.
Business Expenses

 
All reasonable travel and other out-of-pocket expenses incidental to the
rendering of services by the Employee hereunder will be paid by the Company,
and, if expenses are paid in the first instance by the Employee, the Company
will reimburse his therefor upon presentation of proper invoices, subject in
each case to compliance with the Company’s reimbursement policies and
procedures.  All reimbursements will be paid in the same taxable year in which
the expense is incurred, provided that expenses incurred toward the end of the
calendar year that cannot administratively be reimbursed before the year end
shall be reimbursed by no later than March 15th of the calendar year following
the calendar year in which the expense was incurred.
 

Section 8.
Vacations and Sick Leave

 
The Employee will be entitled to holidays, reasonable vacation and reasonable
sick leave each year, in accordance with policies of the Company, as determined
by the Board of Directors, provided, however, that the Employee will be entitled
to a minimum of four (4) weeks’ vacation per year.
 

Section 9.
Confidential Information

 
The Employee agrees to keep secret and retain in the strictest confidence all
confidential matters which relate to the Company or any affiliate of the
Company, including, without limitation, customer lists, client lists, trade
secrets, pricing policies and other business affairs of the Company and any
affiliate of the Company learned by his from the Company or any such affiliate
or otherwise before or after the date of this Agreement, and not to disclose any
such confidential matter to anyone outside the Company, or any of its
affiliates, whether during or after her period of service with the Company,
except as may be required in the course of a legal or governmental proceeding. 
Upon request by the Company, the Employee agrees to deliver promptly to the
Company upon termination of his services for the Company, or at any time
thereafter as the Company may request, all Company or affiliate memoranda,
notes, records, reports, manuals, drawings, designs, computer files in any media
and other documents (and all copies thereof) relating to the Company’s or any
affiliate’s business and all property of the Company or any affiliate associated
therewith, which she may then possess or have under his control.
 
3

--------------------------------------------------------------------------------

 

Section 10.
Successors and Assigns

 
This Agreement will be binding upon and inure to the benefit of the Employee,
his heirs, executors, administrators and beneficiaries, and the Company and its
successors and assigns.
 

Section 11.
Governing Law

 
This Agreement will be governed by and construed and enforced in accordance with
the laws of the State of Pennsylvania, without reference to rules relating to
conflicts of law.
 

Section 12.
Entire Agreement

 
This Agreement constitutes the full and complete understanding and agreement of
the parties and supersedes all prior understandings and agreements as to
employment of the Employee.  This Agreement cannot be amended, changed, modified
or terminated without the written consent of the parties hereto.
 

Section 13.
Waiver of Breach

 
The waiver of either party of a breach of any term of this Agreement will not
operate nor be construed as a waiver of any subsequent breach thereof.
 

Section 14.
Notices

 
Any notice, report, request or other communication given under this Agreement
will be written and will be effective upon delivery when delivered personally,
by overnight courier or by fax.  Unless otherwise notified by any of the
parties, notices will be sent to the parties as follows: (i) if to the Employee,
at the address set forth in the Company’s records; and (ii) if to the Company,
to Rego Payment Architectures, Inc. 21171 South Western, Suite 2705 Torrance, CA
90501. Attention: Board of Directors.
 

Section 15.
Severability

 
If any one or more of the provisions contained in this Agreement will be
invalid, illegal or unenforceable in any respect under any applicable law, the
validity, legality and enforceability of the remaining provisions contained
herein will not in any way be affected or impaired thereby.
 

Section 16.
Counterparts

 
This Agreement may be executed in counterparts, each of which will be deemed to
be an original but all of which together will constitute one and the same
instrument.  Delivery of signatures by facsimile or electronic image shall be
valid for all purposes hereunder.
 
4

--------------------------------------------------------------------------------

 

Section 17.
Internal Revenue Code Section 409A Compliance.

 
(a)          The parties hereto recognize that certain provisions of this
Agreement may be affected by Section 409A of the Internal Revenue Code and
guidance issued thereunder, and agree to amend this Agreement, or take such
other action as may be necessary or advisable, to comply with Section 409A.
 
(b)          Notwithstanding anything herein to the contrary, it is expressly
understood that at any time the Company (or any successor or related employer
treated as the service recipient for purposes of Internal Revenue Code Section
409A) is publicly traded on an established securities market (as defined for
purposes of Internal Revenue Code Section 409A), if a payment or provision of an
amount or benefit constituting a deferral of compensation is to be made pursuant
to the terms of this Agreement to the Employee on account of a Separation from
Service at a time when the Employee is a Specified Employee (as defined for
purposes of Internal Revenue Code Section 409A(a)(2)(B)(i)), such deferred
compensation shall not be paid to the Employee prior to the date that is six (6)
months after the Separation from Service or as otherwise permitted under
Treasury Regulations Section 1.409A-3(i)(2).
 
(c)          For purposes of this Agreement, the following definitions shall
apply:
 

(i)
“Separation from Service” means, generally, a termination of employment with the
Company (or any successor or related employer treated as the service recipient
for purposes of Internal Revenue Code Section 409A), and shall have the same
meaning as such term has for purposes of Internal Revenue Code Section 409A
(including Treasury Regulation Section 1.409A-1(h)).

 

(ii)
“Involuntary Separation from Service” means a Separation from Service due to the
independent exercise of the unilateral authority of the Company (or any
successor or related employer treated as the service recipient for purposes of
Internal Revenue Code Section 409A) to terminate the Employee’s employment,
other than due to the Employee’s implicit or explicit request, where the
Employee was willing and able to continue employment with the Company. 
Notwithstanding the foregoing, a termination for Good Reason may constitute an
Involuntary Separation from Service.  Involuntary Separation from Service shall
have the same meaning as such term has for purposes of Internal Revenue Code
Section 409A (including Treasury Regulation Section 1.409A-1(n)).

 
[signature page follows]
 
5

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
The Company:
 
REGO PAYMENT ARCHITECTURES, INC.    
         
By:  
/s/ Ernie Cimadamore  
Name: Ernie Cimadamore
 
Title: Secretary
             
Employee:
          /s/ David Knight  
David Knight
 

 
 
 
6

--------------------------------------------------------------------------------